   Case 5:21-cv-01727-EJD Document 14-9 Filed 03/16/21 Page 1 of 2




                      EXHIBIT 4
REDACTED VERSION OF DOCUMENT SOUGHT TO
               BE SEALED
         Case 5:21-cv-01727-EJD Document 14-9 Filed 03/16/21 Page 2 of 2




July 27, 2020


John Marlow
General Counsel
RingCentral, Inc.
Attn: Legal
1400 Fashion Island Boulevard
Seventh Floor
San Mateo, California 94404
legal@ringcentral.com



RE:

Dear Mr. Marlow:

This letter constitutes formal notice pursuant to


                                                                       .

This letter does not constitute a waiver of any of Zoom’s rights, all of which it continues to reserve.

Best regards,



Aparna Bawa
Chief Operating Officer and Interim Chief Legal Officer

cc: Ryan Azus
